Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on August 24, 2022 is acknowledged.  Claims 1-15, 29-30 were canceled, claims 16, 36 were amended and claims 38-39 were newly added.  The restriction was deemed proper and made final in the previous office action.  Claims 21, 27, 33-35, 37 remain withdrawn as being drawn to non-elected species.   Claims 16-18, 22-26, 28, 31-32, 36 and 38-39 are examined on the merits of this office action.

Withdrawn Objections
The objection to claim 36 is withdrawn in view of amendment of the claims filed August 24, 2022. 


The rejection of claims 16-18, 22-26, 28-32 and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed August 24, 2022.  


The rejection of claim(s) 16-20, 22, 26, 28-29 under 35 U.S.C. 102 (a)(1) as being anticipated by Eakin (PLOS One, December 2, 2013, volume 8, Issue 12, e82016, pages 1-8, cited in Applicant’s IDS) as evidenced by Dixon (J Neurosurg 67:110-119, 1987, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed August 24, 2022.  

The rejection of claim(s) 16-19, 22-24, 26, 28-29 and 31-32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hou (Journal of Cerebral Blood Flow and Metabolism, 2012, 32, pages 2201-2210, cited in Applicant’s IDS) as evidenced by Web MD (Cerebral Edema (Brain Swelling), accessed on May 2, 2019, see page 4, cited in Applicant’s IDS) is withdrawn in view of the amendment filed August 24, 2022.

The rejection of Claim(s) 16-19, 22-26, 28-29, 31-32 under 35 U.S.C. 103 as being unpatentable over Hou (Journal of Cerebral Blood Flow and Metabolism, 2012, 32, pages 2201-2210, cited in Applicant’s IDS) as evidenced by Web MD (Cerebral Edema (Brain Swelling), accessed on May 2, 2019, see page 4, cited in Applicant’s IDS), and in view of Neumiller (Diabetes, Metabolic Syndrome and Obesity: Targets and Therapy 2010:3 215–226, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims to claim exendin-4 or exenatide as the GLP-1 agonist in the amendment filed August 24, 2022.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18, 22, 25-26, 28, 36 and 38-39 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (PLOS One, December 2013, volume 8, Issue 12, e82016, pages 1-8) as evidenced by Dixon (J Neurosurg 67:110-119, 1987) in view of HHS (U.S. Department of Health and Human Services Food and Drug Administration Center for Drug Evaluation and Research (CDER) July 2005 Pharmacology and Toxicology).
Eakin teaches a method of treating a subject suffering from traumatic brain injury comprising administering Exendin-4 (see abstract).  In particular, Eakin teaches treating rats subject to the fluid percussion model of TBI (see Rodent in vivo studies).  As evidenced by Dixon, this model is characterized by elevated intracranial pressure (see page 110, right hand column) thus meeting the limitations of treating a subject suffering from elevated ICP.  Regarding claim 26, the elevated ICP is due to brain trauma/injury.  Regarding the functional limitations of reducing intracranial pressure within 30 minutes (claims 16 and 36), within 10 minutes (claim 17), the reduction lasts for at least 60 minutes (claims 18 and 36) and reducing production of cerebral spinal fluid (claims 22 and 36), Eakin teaches the same method of the instant claims including administering the same drug to the same patient population (an within the same range considered therapeutically effective) and thus, the result oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Eakin.
Regarding claim 22, Eakin teaches the same method of the instant claims including administering the same drug to the same patient population and thus, the result-oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Eakin.
Regarding claim 28, Eakin teaches administration at last daily (see “Rodent in vivo studies”, third paragraph, administration “for a period 7 consecutive days”).  
Eakin teaches wherein the dosage of exendin-4 in rats is 21.1 µg/kg.  Eakin further teaches that based on the beneficial effects of Ex-4 in models of TBI, Ex-4 is valuable therapeutic agent for treatment of human TBI.
 	Eakin is silent to administering to humans with TBI and elevated ICP and a dosage of less than 10 µg/kg.  Even though Eakin does not teach treatment humans in vivo, Eakin suggests treatment of humans (see pages 6-7, last paragraph, last line) and examines the effects of exendin-4 on human cells (See Figure 1). 
It would have been obvious before the effective filing date of the claimed invention to treat humans with TBI and increased intracranial pressure.  One of ordinary skill in the art would have been motivated to do so given that Eakin teaches that Exendin-4 had neuroprotective effects in treating TBI with elevated intracranial pressure in rats via preventing cell death in vitro and improving cognitive deficits in vivo and suggested translation into treatment of humans.  There is a reasonable expectation of success given that Ex-4 is a therapeutic considered safe in humans and Eakin teaches Ex-4 as a valuable therapeutic for treatment of human TBI.
Furthermore, HHS teaches of conversion of Animal Doses to Human Equivalent Doses based Body surface Area.  In particular, HHS teaches that the dosage should be divided by 6.2 for Rat dosage conversion to human.  Given the dosage of 21.1 ug/kg taught by Eakin, the conversion for humans would be 3.4 ug/kg which falls within the range recited in claims 38-39.  Thus, the dosage found in claims 38-39 overlaps with the dosage taught by Eakin for treatment in humans.  Nevertheless, it would have been obvious to optimize the dosage/concentration of Exendin-4 in any subjects including humans for treatment of traumatic brain injury (see MPEP 2144.05).  

Response to Applicant’s Arguments
Applicants argue that “The rejection should also be withdrawn because Eakin does not expressly or inherently treat elevated intracranial pressure ("ICP") in a subject suffering from elevated ICP, as evidenced by the following three references: Rogatsky, Dixon and Guidelines for Management of Severe TBI.  Eakin does not teach treatment of ICP and the model is mild TBI.  Eakin fails to disclose a treatment resulting in reduction of ICP, wherein reduction occurs within 30 minutes of administration.  The data in the present application unexpectedly reduces ICP and the reduction occurs at very rapid onset (see figures 11-13).  Furthermore, Exendin-4 was stopped in the model of Eakin 3-7 days before any testing could be done, so results would be independent of reduction in ICP.
Applicant’s arguments have been fully considered but not found persuasive.  First, the Examiner would like to point out that even though Dixon showed that the lower pressure impact (2.1) was less severe in some of the outcomes than the greater pressures (which would be expected), Dixon does not teach that there was no increase in intracranial pressure.  The Examiner disagrees that there would be no change in intracranial pressure in the model of Eakin (with lower pressure ranges of 1.8-2.04 atm as evidenced by Prins (Developmental Brain Research 95 (1996) 272-282, cited in Applicant’s IDS).  Prins teaches that even at lower pressure levels using the fluid percussion TBI model (1.35-1.45), which is lower than Eakin, there were significant elevations in ICP in response to injury (see page 275, section 3.1, first paragraph).  Even though the lower atm level damage had smaller increases in ICP, the Examiner would like to point out that the claims only require any increase in intracranial pressure (which includes mild, moderate or severe increases).  
Regarding Applicants arguments that Eakin does not teach treatment of humans, even though Eakin does not teach treatment of humans in vivo, Eakin suggests treatment of humans (see pages 6-7, last paragraph, last line) and examines the effects of exendin-4 on human cells (See Figure 1). 
It would have been obvious before the effective filing date of the claimed invention to treat humans with TBI and increased intracranial pressure.  One of ordinary skill in the art would have been motivated to do so given that Eakin teaches that Exendin-4 had neuroprotective effects in treating TBI with elevated intracranial pressure in rats via preventing cell death in vitro and improving cognitive deficits in vivo and suggested translation into treatment of humans.  There is a reasonable expectation of success given that Ex-4 is a therapeutic considered safe in humans and Eakin teaches Ex-4 as a valuable therapeutic for treatment of human TBI.
Furthermore, regarding Applicant’s arguments that Eakin also does not describe reduction in the subject within 30 minutes, Eakin teaches the same method of the instant claims including administering the same drug to the same patient population and within the same range considered therapeutically effective and thus, the result-oriented effects of reducing ICP within 30 minutes will inherently be achieved as a result of practicing the method of Eakin.
Regarding Applicant’s arguments have unexpected results (Figures 11-13), it is unclear if the difference was indeed statistically significant and between what groups because it is not indicated in the figures.  The figure legend for Figure 11 discusses significance (“** P<0.01 and ***P<0.0001) however, there is no indication of significance in the figure.  Applicant should correct this so that unexpected results can be determined.
Applicants further argue that one would not optimize the dosage of exendin-4 for reducing ICP given that Eakin does not teach elevated ICP.
Applicant’s arguments have been fully considered but not found persuasive. The Examiner would like to point out that HHS was provided to convert the rat dosage of Eakin to human.   In particular, HHS teaches of conversion of Animal Doses to Human Equivalent Doses based Body surface Area.  In particular, HHS teaches that the dosage should be divided by 6.2 for Rat dosage conversion to human.  Given the dosage of 21.1 ug/kg taught by Eakin, the conversion for humans would be 3.4 ug/kg which falls within the range recited in claim 38-39.  Thus, the dosage found in claims 38-39 overlaps with the dosage taught by Eakin for treatment of TBI in humans (see also “Discussion”, paragraph 6).  Nevertheless, regarding claims 38-39, it would have been obvious to optimize the dosage/concentration of Exendin-4 in any subjects including humans for treatment of traumatic brain injury which is severe enough to have elevated ICP (see MPEP 2144.05).  The Examiner is not stating optimization is based on ICP but rather optimization based on treatment of traumatic brain and injury and effects thereof (cognitive impairment and neuroprotective effects “see Rodent In vivo studies, paragraph 3).


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-18, 22-26, 28, 31-32, 36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (PLOS One, December 2013, volume 8, Issue 12, e82016, pages 1-8) as evidenced by Dixon (J Neurosurg 67:110-119, 1987) in view of HHS (U.S. Department of Health and Human Services Food and Drug Administration Center for Drug Evaluation and Research (CDER) July 2005 Pharmacology and Toxicology) as applied to claims 16-18, 22, 25-26, 28, 36, 38-39, in further view of Hou (Journal of Cerebral Blood Flow and Metabolism, 2012, 32, pages 2201-2210, cited in Applicant’s IDS).  
The teachings of Eakin in view of HHS are provided in the above rejection.  Eakin in view of HHS is silent to different modes of administration.
However, Hou discloses a method of treating a subject suffering from intracerebral hemorrhage (ICH) and cerebral edema comprising administering Liraglutide and GLP-1(9-36)a (see abstract).  Hou teaches that the elevated ICP is due to brain trauma/injury (see page 1, right hand column, second paragraph).  Hou teaches that Liraglutide is a long acting GLP-1 mimetic (see title, page 1, right hand column, last paragraph) and use of exendin 9-39 (exendin 3)(see material and methods, left hand column, fourth paragraph).  Hou discloses wherein the composition comprising GLP-1 mimetic is injected and via ICV (See Materials and Methods, left hand column, paragraph 4).  Hou discloses use of subcutaneous injection of the GLP-1 analog, liraglutide, in the ICH induced brain injury model in mice(see introduction, last paragraph, see Experiment 1).  Hou teaches further administering an additional therapeutic agent, and wherein the agent is a DPP-IV inhibitor which is an incretin enhancer (see “Experiment 4” section).
It would have been obvious to try different forms of administration including intraventricular, subcutaneous administration of Exendin-4 for treatment in the method of Eakin.  It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine route of administration of Exendin-4 for treatment of an injury in the brain, and there were a limited number of methodologies available to do so. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try intraventricular administration given that it is known in the art for that purpose and has been shown to effectively administer Exendin-4 to the brain/site of injury.  Thus, the mode of administration is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Furthermore, it would have been obvious to include additional therapeutics, including Liraglutide (incretin mimetic) for reduction of edema in the brain with TBI of Eakin.  One of ordinary skill in the art would have been motivated to do so given that Liraglutide suppressed neuroinflammation, prevented brain edema and neurological deficit with brain injury all of which would be beneficial in treating the traumatic brain injury of Eakin.  There is a reasonable expectation of success given that Liraglutide has been shown to be protective in the brain with brain injury.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654